ORDER
PER CURIAM:
Defendant, the winning candidate for the Republican nomination for clerk of the county court of Gasconade County in the August 3, 1982 primary election, appeals from a judgment of the circuit court of Gasconade County which ordered a new election to be held on September 7,1982 for the nomination of a Republican candidate for clerk of the county court. The circuit court also ordered that the candidates for the Republican nomination in the new election be listed on the ballot in the following order: Judy LeBrell, Pat Strassner, Roger A. Prior, Karl H. Paubel. The judgment of the trial court is affirmed in compliance with Rule 84.16(b).
It follows that appellant’s petition for a temporary order restraining the Gasconade County officials from proceeding with the September 7, 1982 election is denied.